By a different attorney from those who represented him on the trial, and predicated solely upon an ex parte affidavit, appellant attempts to now raise an issue as to the legality of his trial because of the fact that the jury trying him was selected from the jury panel for the week; no special venire having been requested by either the state or appellant, and no objections having been interposed at the time of this trial to the selection of a jury from the jurors drawn for the week. Such questions can not be raised by such affidavits. See, however, on the point Farrar v. State, 44 Tex. Crim. 236; dissenting opinion of Judge Davidson in Smith v. State,78 Tex. Crim. 88; Gonzales v. State, 88 Tex. Crim. 248.
The motion for rehearing will be overruled.
Overruled. *Page 207